Case 1:18-cr-00102-KAM Document 121 Filed 02/11/21 Page 1 of 1 PageID #: 594




                                                                        February 11, 2021

  VIA ECF

  The Honorable Kiyo A. Matsumoto
  United States District Judge
  United State District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201


                 Re:     United States v. Loyal Bank Limited, et al.,
                         Case No. 18-102 (S-l) (KAM)


  Dear Judge Matsumoto:

           We respectfully submit this letter, with the consent of the government, to request
  a 60-day adjournment of the status conference as to defendants Loyal Bank Limited (the
  “Bank”) and Loyal Agency and Trust Corp., which is currently scheduled for February
  18, 2021. The parties continue to work towards a disposition of this action short of trial.
  As noted in prior adjournment requests, the Bank (in liquidation) is in winding-up
  proceedings in St. Vincent and the Grenadines, and the parties have focused their
  attention on negotiating a resolution in advance of the conclusion of the liquidation
  proceedings. To facilitate the continuation of those efforts, the parties jointly request that
  the upcoming status conference be adjourned for 60 days and that time be excluded under
  the Speedy Trial Act from February 18, 2021 until the date of the next status conference.

                                                 Respectfully submitted,

                                                     /s/
                                                      Michael Tremonte
                                                      Heather Yu Han

  cc:    All counsel of record (via ECF)




                        90 Broad Street | 23rd Floor | New York, NY 10004
                 www.shertremonte.com | tel. 212.202.2600 | fax. 212.202.4156
